FILED
                             NOT FOR PUBLICATION                             JUN 17 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSEPH DANNY PROPHET,                            No. 09-15804

               Plaintiff - Appellant,            D.C. No. 2:06-cv-02822-FCD-
                                                 EFB
  v.

DEPARTMENT OF CORRECTIONS; et                    MEMORANDUM *
al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Frank C. Damrell, Jr., District Judge, Presiding

                              Submitted May 25, 2010 **


Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Joseph Danny Prophet, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
prison personnel violated his First, Eighth, and Fourteenth Amendment rights. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28

U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Prophet’s second amended complaint

because he failed to state a cognizable claim against any defendant. See Lewis v.

Casey, 518 U.S. 343, 354-55 (1996) (a prisoner’s right to access the courts is

limited to the pursuit of a non-frivolous claim concerning his conviction or

conditions of confinement); Farmer v. Brennan, 511 U.S. 825, 847 (1994) (“[A]

prison official may be held liable under the Eighth Amendment for denying

humane conditions of confinement only if he knows that inmates face a substantial

risk of serious harm and disregards that risk by failing to take reasonable measures

to abate it.”); Barnett v. Centoni, 31 F.3d 813, 816-17 (9th Cir. 1994) (per curiam)

(a prisoner’s allegations of property deprivations failed to state a due process claim

under section 1983 because California provides an adequate post-deprivation

remedy).

      Prophet’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                     09-15804